DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment of 05/19/2022 has been entered.
Disposition of claims: 
Claims 5, 7, and 10 have been canceled.
Claims 1-4, 6, 8-9, and 11-19 are pending
Claims 6, 13-14, and 17 have been amended.
The amendments to claims 6 and 14-17 have overcome the rejections of claims 6, 13-14, and 17 under 35 U.S.C. 112(b) and the rejections of claims 14-17 under 35 U.S.C. 112(d) set forth in the last Office Action. The rejections have been withdrawn.

Response to Arguments
Applicant’s arguments see the third paragraph of page 6 through the third paragraph of page 9 of the reply filed 05/19/2022 regarding the rejections of claims 1-4, 6-8-9, 11-19 under 35 U.S.C. 103 over Inoue/Vo/Luo/Nakamura set forth in the Office Action of 01/19/2022 have been considered. 
Applicant argues that the Examiner has engaged in impermissible hindsight. Applicant further argues that Examiner 1) selected an unexemplified metal complex that is one of 53 compounds disclosed in Inoue and 2) substantially changed its structure through a series of three modifications from three separate references without any guidance as to how one of ordinary skill would selected Compound 135 in the first place.
Respectfully, the Examiner does not agree.
In response to applicant's argument that the rejection is based on impermissible hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Inoue discloses a compound having a structure of Formula G1 (“embodiment 1” in [131]). Inoue exemplifies a Compound 135 ([133]).
The Compound 135 of Inoue is one of finite number of specific examples. The selection of Compound 135 from the finite number of exemplified compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). It would have been obvious to one of ordinary skill in the art to select one of specific examples that Inoue disclosed.
In response to Applicant’s arguments that the modification of Compound 135 of Inoue was made by three separate references without any guidance, the Examiner replies that the modification of Compound 135 of Inoue is guided by teaching and suggestions of Inoue, Vo, Luo, and Nakamura. 
The rejections were made by modifying the Compound 135 of Inoue in three steps. The modification of each step is substitution of substituent groups; for instance, substitution of hydrogen with methyl, substitution of hydrogen with t-butyl, and substitution of methyl with neopentyl. The substituent groups (hydrogen, methyl, t-butyl, neopentyl) are all encompassed by the general Formula G1 of Inoue ([131]-[132]) and exemplified by Inoue (see paragraphs 47, 55, 62-63 of the last Office Action of 01/19/2022). That is, Inoue teaches substitution of the substituent groups. Moreover, each modification is guided by the teaching and suggestions of Vo, Luo, and Nakamura (see paragraphs 51, 58, and 66 of the last Office Action of 01/19/2022). Therefore, it would have been obvious to one of ordinary skill in the art to modify the Compound 135 of Inoue to arrive at the claimed compound (i.e. the Compound of Inoue as modified by Vo, Luo, and Nakamura, see structure in paragraph 69 of the last Office Action).
For at least those reasons, the arguments found not persuasive.
Applicant argues that the compounds of amended claim 1 possess unexpected properties that could not have been predicted before actually preparing and testing the compounds. Applicant further argues that the only difference between the light-emitting devices described in the examples of this application is that structure of the light-emitting complex; therefore, the unexpected effect of increased lifetime for devices containing the claimed complexes can be unambiguously attributed to those complexes.
Applicant’s arguments are not found persuasive.
Table 1 of the instant specification (pages 32-33) shows the device containing the claimed Compound Example 3 (Device Example 3) has T70 value of 1.41 while the device containing Comparative Compound 2 (Comparative Device 2) has T70 value of 1.04. The only difference between the Compound Example 3 and the Comparative Compound 2 is that the Compound 3 has a t-butyl at the position corresponding to R3 of Applicant’s Formula (I). 
First, it is unclear if the unexpected result (i.e. larger T70 value) is of greater significance than the benefits taught by the prior arts.
Inoue teach R2 of Formula G1 of Inoue can be a substituted aryl group having 6 to 12 carbon atoms ([132]) and exemplifies a t-butyl group which is substituted at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring (i.e. the position corresponding to R3 of Applicant’s Formula (I)) (see Compound 110 in [133]). Luo provides motivation to substitute the hydrogen at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group. Luo teaches that the steric property of a t-butyl group can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic OLEDs (page 69, column 2, paragraph 1). Therefore, it would have been obvious to one of ordinary skill in the art to substitute the hydrogen atom at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group, based on the teaching of Inoue and Luo.
The prior arts teach the benefits including suppression of intermolecular interaction, and improved efficiency and color purity. It would have been obvious for one of ordinary skills in the art to modify the compound of Inoue to substitute the hydrogen with a t-butyl group to obtain the benefits taught by Luo. 
The fact that applicant has recognized another advantage (i.e. large T70 value) which would flow naturally from following the suggestion of the prior arts by Luo (i.e. suppression of intermolecular interaction, improved efficiency and color purity) cannot be the basis for patentability when the differences would otherwise be obvious. See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Thus, it is unclear if the large T70 value is of greater significance than the benefits taught by the prior arts.
Second, Applicant shows data to support unexpected results arguments, wherein the data compare devices not compounds. Applicant has not shown that the claimed compounds on their own possess unexpected results. The claims 1-13 and 18-19 claim compounds not an organic light-emitting device. The superior property of large T70 value of the inventive device is the property of the device comprising the claimed compound, not the property of the claimed compound on its own. Therefore, the data is not commensurate in scope with the current claims.
With respect to the commensurate in scope with claimed invention, the Examiner points out MPEP 716.02(d), as recited below.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. 
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980) (Claims were directed to a process for removing corrosion at "elevated temperatures" using a certain ion exchange resin (with the exception of claim 8 which recited a temperature in excess of 100C). Appellant demonstrated unexpected results via comparative tests with the prior art ion exchange resin at 110C and 130C. The court affirmed the rejection of claims 1-7 and 9-10 because the term "elevated temperatures" encompassed temperatures as low as 60C where the prior art ion exchange resin was known to perform well. The rejection of claim 8, directed to a temperature in excess of 100C, was reversed.). See also In re Peterson, 315 F.3d 1325, 1329-31, 65 USPQ2d 1379, 1382-85 (Fed. Cir. 2003) (data showing improved alloy strength with the addition of 2% rhenium did not evidence unexpected results for the entire claimed range of about 1-3% rhenium); In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983) (Claims were directed to certain catalysts containing an alkali metal. Evidence presented to rebut an obviousness rejection compared catalysts containing sodium with the prior art. The court held this evidence insufficient to rebut the prima facie case because experiments limited to sodium were not commensurate in scope with the claims.) 
Third, the unexpected device property (i.e. large T70) is not commensurate in scope with the claimed device of claims 14-17. All the organic light emitting devices tested in Table 1 has multiple light emitting dopants in the light emitting layer of the device. For instance, the light emitting layer of the device contains a red light emitting layer (20 nm) and a green and blue light emitting layer (70 nm), wherein the green and blue light emitting layer comprises a host (Host 1, 74 wt%), a green phosphorescent emitter (1 wt%) and the claimed compound (24 wt%). Claims 14-17 do not claim any limitation that the claimed light emitting layer is required to have two light emitting layers (red and green/blue) and one of them includes two light emitting dopants (green and blue). Furthermore, those are not required by the closest prior art. The claimed device is much broader and generic than the device on which the actual test was conducted. It is unclear whether the large T70 value can be achieved when the claimed compound is used in any generic device structure with generic materials. The unexpected device property is not commensurate in scope with the claimed device.  
Furthermore, the T70 measurements were conducted from a particular device comprising a light emitting layer (“green and blue light emitting layer”) wherein the mixing ratio of the tested compounds, green phosphorescent emitter, and the host being 24 wt%, 1 wt%, and 74 wt%. The thickness of the light emitting layer was 70 nm. None of claims requires the claimed compound to be used as a composition with a particular combination of green dopant and host materials, with a particular mixing ratio and a particular film thickness. Therefore, the data obtained at a single particular test condition is not commensurate in scope with the instant claims.
At least those reasons, the arguments found not persuasive.
Applicant’s arguments see Declaration under 37 C.F.R. 1.132 filed on 05/19/2022 regarding the rejections of claims 1-4, 6-8-9, 11-19 under 35 U.S.C. 103 over Inoue/Vo/Luo/Nakamura set forth in the Office Action of 01/19/2022 have been considered. 
Applicant argues that there is no correlation between T70 of light-emitting devices containing the compounds of the present claims and solution or film PLQY of the compounds on their own.
The data shows that the film PLQY of Comparative compound 2 has 84% while the film PLQY of Example compound 3 has 82% when both films were prepared at the same concentration with the same kind of host material (25% in HOST 1). However, Comparative device 2 comprising Comparative compound 2 has T70 value of 1.04 while Device Example 3 comprising Example compound 3 has T70 value of 1.41. There is no Solution PLQY data for Comparative compound 2; thus, solution PLQY cannot be compared between Comparative compound 2 and Compound Example 3. 
Based on the data, it appears that there is no correlation between the film PLQY and T70 value of Comparative compound 2 and Example compound 3.
Applicant’s arguments see the fourth paragraph of page 9 through the third paragraph of page 10 of the reply filed 05/19/2022 regarding the rejections of claims 1-4, 6-8-9, 11-12, 14-15, and 18-19 under 35 U.S.C. 103 over Inoue/Luo/Nakamura/Akino and the rejections of claims 13 and 16-17 under 35 U.S.C. 103 over Inoue/Luo/Nakamura/Akino/Vo set forth in the Office Action of 01/19/2022 have been considered. 
Applicant argues that the Examiner has not provided any reasoning for selecting Compound 109 for modification out of all the compounds of Inoue, engaging in impermissible hindsight. Applicant further argues that the compounds of amended claim 1 possess unexpected properties.
Respectfully, the Examiner does not agree.
Regarding applicant's argument that the rejection is based on impermissible hindsight reasoning, as outlined above it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
The Compound 109 of Inoue is one of finite number of specific examples. The selection of Compound 109 from the finite number of exemplified compounds would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). In addition, the modification of Compound 109 of Inoue is guided by teaching and suggestions provided by Inoue, Luo, Nakamura, Akino, and Vo. 
With respect to Applicant’s arguments that amended claim 1 possess unexpected properties, please refer to the Examiner’s response to the rejections of claims 1-4, 6-8-9, 11-19 under 35 U.S.C. 103 over Inoue/Vo/Luo/Nakamura above.
At least those reasons, the arguments found not persuasive.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6, 8-9, and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1, hereafter Inoue) in view of Vo et al. (US 2015/0349267 A1, hereafter Vo), Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77, hereafter Luo), and Nakamura et al. (US 2005/0287396 A1, hereafter Nakamura).
Regarding claims 1-4, 6, 8, and 18-19, Inoue discloses a compound having a structure of Formula G1 (“embodiment 1” in [131]) and exemplifies Compound 135 ([133]), as shown below.

    PNG
    media_image1.png
    294
    446
    media_image1.png
    Greyscale

In Formula G1, R1 can be an alkyl group having 1 to 6 carbon atoms, R2 can be a substituted aryl group having 6 to 12 carbon atoms; Ar can be a substituted arylene having 6 to 13 carbon atoms; M is Group 9 element or Group 10 element ([131]-[132]).
Compound 135 of Inoue does not have an alkyl group at the ortho position of the phenyl ring substituted to the nitrogen atom of the triazole ring (corresponding to R2 of Applicant’s formula (I)). 
However, Inoue does teach that R2 of formula G1 can be a substituted aryl group having 6 to 12 carbon atoms ([132]). Furthermore, Inoue does teach that a substituent other than hydrogen is preferable for those positions (R12 and R16 of Formula G8 in [034]; [037]) because the triazole ring and the phenyl ring do not become flat due to steric hindrance of the substituent so that the emission wavelength of the complex can be shorter ([037]). Inoue exemplifies dimethylphenyl group at R2 position of formula G1 (Compounds 109 and 152, in [133]). 
Vo discloses an organometallic compound having phenyltriazole ligand and used as the emitter of an organic light emitting device (Formula II in [060]-[067], Abstract).
Vo teaches that substituents at R2 and R3 positions of Formula II of Vo (corresponding to R2 of Applicant’s formula (I)) provides unexpected shift in emission toward blue ([067]). Vo exemplifies methyl groups as the substituent at R2 and R3 positions (Compounds L1-L5 in [106]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 135 of Inoue by substituting hydrogen atoms at both ortho substitution positions of the phenyl ring substituted to the nitrogen atom of the triazole ring with a methyl group as taught by Inoue and Vo.
The motivation of doing so would have been to provide the compound with shorter emission wavelength toward blue, based on the teaching of Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The methyl group is an exemplified substituent at the ortho substitution positions of the phenyl ring substituted to the nitrogen atom of the triazole ligand. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of methyl from the finite number of exemplified substituents at the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Vo, as shown below.

    PNG
    media_image2.png
    301
    532
    media_image2.png
    Greyscale

Compound of Inoue as modified by Vo does not have a tert-butyl group at the position 4 of dimethyl phenyl ring (corresponding to R3 of Applicant’s formula (I)). However, Inoue does teach R2 of Formula G1 of Inoue can be a substituted aryl group having 6 to 12 carbon atoms ([132]) and exemplifies a t-butyl group which is substituted at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (Compound 110 in [133]).
Luo teaches that the steric property of a t-butyl group can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic OLEDs (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Vo by substituting the hydrogen atom at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group as taught by Inoue and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions and improve the efficiency and color purity of the organic light emitting device comprising the complex, based on the teaching of Luo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The t-butyl group is an exemplified substituent at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (see exemplary Compounds 110 in [133]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of t-butyl from the finite number of exemplified substituents at the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo, as shown below.

    PNG
    media_image3.png
    268
    630
    media_image3.png
    Greyscale


The compound has a methyl group at the R1 position of Formula (G1) of Inoue (corresponding to R1 position of Applicant’s Formula (I)). However, Inoue does teach that a branched alkyl group is preferably used at the R1 position ([016]) and also teaches that the branched alkyl group suppresses the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage ([016], [157]).  
Inoue exemplifies a neopentyl group as the branched alkyl group at R1 ([017], [157]).
Nakamura discloses an Ir complex used the emitter of an organic light emitting device ([007]-[010], Ir-5 in [027]). Nakamura teaches an Ir complex having a neopentyl substitution group (Example 4 comprising Compound Ir-5 in Table 1) used as the emitter of an organic light emitting device provides higher maximum brightness, higher external quantum efficiency, and longer lifetime (Lmax, η1000, and T1/2, respectively in [128]-[129] and Table 1) as compared with the device comprising an Ir complex having a hydrogen atom or a methyl group at the corresponding position (Examples 1 and 2 comprising compounds C-1 and C-2, respectively in Table 1 and [138]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at R1 position of the triazole ring with a neopentyl group as taught by Inoue and Nakamura.
The motivation of doing so would have been to suppress the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage based on the teaching of Inoue, and provide higher maximum brightness, higher external quantum efficiency, and longer lifetime of the organic light emitting device comprising the compound as the emitter of the device, based on the teaching of Nakamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A neopentyl group as a branched alkyl group at the substitution position R1 of Formula G1 is an exemplified substituent of the compounds of Inoue. The substitution of methyl with neopentyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a neopentyl from the finite number of exemplified branched alkyl group at R1 position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image4.png
    328
    743
    media_image4.png
    Greyscale


The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a unsubstituted aryl (phenyl) and q is 1; w is 0; x is 3; and y is 0.
The Compound of Inoue as modified by Vo, Luo, and Nakamura reads on the claim limitation above but fails to teach that the compound is a phosphorescent compound.
It is reasonable to presume that the Compound of Inoue as modified by Vo, Luo, and Nakamura is a phosphorescent compound.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 2, under “Summary of the Invention”) discloses that the compound of Applicant’s formula (I) is a phosphorescent compound.
The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s Formula (I), as outlined above.
Furthermore, Inoue teaches the compound of Inoue is a phosphorescent compound ([006], [009]). Compound of Inoue as modified by Vo, Luo, and Nakamura is encompassed by the compound of Inoue represented by Formula G1. 
Thus, the Compound of Inoue as modified by Vo, Luo, and Nakamura is a phosphorescent compound, meeting all the limitations of claims 1-4, 6, 8, and 18-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Vo, Luo, and Nakamura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 9, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, as outlined above. 
The compound does not have an alkyl substituent to the ring corresponding to Applicant’s Ar2. However, Inoue does teach that the Ar group of Formula G1 of Inoue can be an arylene group having 6 to 13 carbon atoms which can have a substituent ([132]).
Vo discloses an organometallic compound having phenyltriazole ligand and used as the emitter of an organic light emitting device (Formula II in [060]-[067], Abstract). The Compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as the compounds of Vo represented by Formula II of Vo ([060]-[067]). 

    PNG
    media_image5.png
    354
    580
    media_image5.png
    Greyscale

Vo exemplifies a compound (Compound B9 in [107]) wherein the phenyl ring substituted to the phenyl ring of the phenyltriazole ligand (corresponding to the position R4 of Applicant’s Formula (I)) is substituted by a methyl group at the ortho position (marked by an arrow in the figure above). Therefore, a methyl group is a known substituent at the ortho substitution position of the phenyl ring which is substituted to the phenyl of the phenyltriazole ligand at the time when the invention was effectively filed.
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at the ortho position of the phenyl ring which is substituted to the phenyl group of the phenyltriazole ligand, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A hydrogen atom and a methyl group are known substituents at the ortho position of the phenyl ring which is substituted to the phenyltriazole ligand. The substitution of hydrogen with a methyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of the methyl group would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image6.png
    322
    629
    media_image6.png
    Greyscale

The Compound of Inoue as modified by Vo, Luo, and Nakamura (2) has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted aryl (methylphenyl) and q is 1; w is 0; x is 3; and y is 0.
Regarding claim 11, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, as outlined above. 
The phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on the claim limitation above but fails to teach that the compound has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
It is reasonable to presume that the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 9, first paragraph) discloses that the compound of Applicant’s formula (I) has a photoluminescence spectrum with a peak in the range of 420-490 nm.
The compound of Inoue as modified by Vo, Luo, and Nakamura has identical structure as Applicant’s Formula (I) as outlined above and identical to Applicant’s specific example, Compound Example 3 (page 8 of the instant spec). 
Therefore, the compound of Inoue as modified by Vo, Luo, and Nakamura has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the compound of Inoue as modified by Vo, Luo, and Nakamura is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 12 and 14, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, as outlined above.
Inoue discloses an organic light emitting device ([154]-[155], Fig. 1A, Example – light emitting element 1 in [275]-[281]) comprising an anode (“a first electrode”, “102”, “ITO”), a light emitting layer (“113”) comprising a dopant of Ir(Mptz)3 and a host of CzTAZ I, and a cathode (“a second electrode”, “104”, “Al”).
Inoue as modified by Vo, Luo, and Nakamura does not exemplify a specific organic light-emitting device comprising the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura; however, Inoue does teach the organometallic complex of Inoue is used with a host material to make the light emitting layer of the organic light emitting device of Inoue ([157]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue (Light-Emitting Element 1 in [275]-[281]) by substituting the dopant material of Ir(Mptz)3 with the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material represented by Formula G1 of Inoue of the organic light-emitting device of Inoue would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) between the anode and the cathode, meeting all the limitations of claim 14.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises a composition (light-emitting layer) comprising a host material (CzTAZ 1) and a compound according to claim 1 (the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura), meeting all the limitations of claim 12.
Regarding claim 15, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) between the anode and the cathode.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura does not emit white light.
However, Inoue does teach that the organic light emitting device of Inoue can be made with multiple light emitting layer to emit white light ([171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura by incorporating multiple light emitting layer such that the light-emitting device emits white light, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light organic light-emitting device.
The modification provides a white-light-emitting organic light emitting device comprising an anode (ITO), a cathode (Al), and multiple light-emitting layers between the anode and the cathode, wherein one of the multiple light emitting layers comprises the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura.
Regarding claims 13 and 16-17, the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) between the anode and the cathode.
Inoue does not exemplify a specific method of forming the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura; however, Inoue does teach that the light emitting layer of the organic light emitting device of Inoue can be formed by using a wet method such as an inkjet method or a spin-coating method ([164]).
Vo discloses an organic light emitting device comprising an organometallic compound ([060]-[067], Fig. 1).
Vo discloses a wet method (“liquid deposition” in [138]) of forming an organic light-emitting device comprising the step of depositing the light-emitting layer over one of the anode and cathode (“device fabrication” in [138]-[139]; “spin coating” in [142]), and depositing the other of the anode and cathode over the light emitting layer ([112], see the layered structure of “100” in Fig. 1).
Vo further teaches a method ([142]) of forming an organic light-emitting layer (“device fabrication” in [138]-[139]; “photoactive layer” in [112] and Fig. 1) within an organic light-emitting device comprising depositing a compound (the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura) dissolved in one or more solvents (“liquid medium consists essentially of water or water and organic solvent” in [142]) and evaporating the one or more solvents (“the liquid medium can be removed in air … with heating” in [142]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura by using the compound and one or more solvents to make a solution, wherein the solution is used to deposit the light emitting layer of the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura using the wet deposition method described by Vo, as taught by Inoue and Vo.
The motivation of doing so would have been to prepare the light emitting layer of the organic light emitting device of Inoue as modified by Vo, Luo, and Nakamura via a wet method such as an inkjet method or a spin coating method, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both vacuum deposition method and wet method are alternative methods to fabricate the device of Inoue. Substitution the vacuum method by the wet deposition method taught by Vo would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant solution comprises a phosphorescent compound of Inoue as modified by Vo, Luo, and Nakamura dissolved in one or more solvents, meeting all the limitations of claim 13.
The resultant method of forming an organic light-emitting device of Inoue as modified by Vo, Luo, and Nakamura comprising the step of depositing the light-emitting layer over one of the anode and cathode, and depositing the other of the anode and cathode over the light emitting layer, meeting all the limitations of claim 16.
The resultant method of forming a light emitting layer within an organic light-emitting device comprising an anode, a cathode, and a light-emitting layer between the anode and cathode comprising depositing a compound according to claim 1 dissolved in one or more solvents and evaporating the one or more solvents, meeting all the limitations of claim 17.

Claims 1-4, 6, 8-9, 11-12, 14-15, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77), Nakamura et al. (US 2005/0287396 A1), and Akino et al. (US 2014/0306203 A1, hereafter Akino).
Regarding claims 1-4, 6, 9, and 18-19, Inoue discloses a compound having a structure of Formula G1 (“embodiment 1” in [131]) and exemplifies Compound 109 ([133]), as shown below.

    PNG
    media_image7.png
    297
    553
    media_image7.png
    Greyscale

In Formula G1, R1 can be an alkyl group having 1 to 6 carbon atoms, R2 can be a substituted aryl group having 6 to 12 carbon atoms; Ar can be a substituted arylene having 6 to 13 carbon atoms; M is Group 9 element or Group 10 element ([131]-[132]).
Compound 109 of Inoue does not have a tert-butyl group at the position 4 of dimethyl phenyl ring (corresponding to R3 of Applicant’s formula (I)). However, Inoue does teach R2 can be a substituted aryl group having 6 to 12 carbon atoms ([132]) and exemplifies a t-butyl group which is substituted at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (Compound 110 in [133]).
Luo teaches that the steric property of a t-butyl group can effectively suppress intermolecular interactions of transition metal complexes, which is good for improving the efficiency and color purity of pure monochromatic OLEDs (page 69, column 2, paragraph 1).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound 109 of Inoue by substituting the hydrogen atom at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring with a t-butyl group as taught by Inoue and Luo.
The motivation of doing so would have been to effectively suppress intermolecular interactions and improve the efficiency and color purity of the organic light emitting device comprising the complex, based on the teaching of Luo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). The t-butyl group is an exemplified substituent at the position 4 of the phenyl ring substituted to the nitrogen atom of the triazole ring of the compound (see exemplary Compounds 110 in [133]). The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of t-butyl from the finite number of exemplified substituents at the substitution position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo, as shown below.

    PNG
    media_image8.png
    224
    575
    media_image8.png
    Greyscale

The compound has a methyl group at the R1 position of Formula (G1) of Inoue (corresponding to R1 position of Applicant’s Formula (I)). However, Inoue does teach that a branched alkyl group is preferably used at the R1 position ([016]) and also teaches that the branched alkyl group suppresses the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage ([016], [157]).  
Inoue exemplifies a neopentyl group as the branched alkyl group at R1 ([017], [157]).
Nakamura discloses an Ir complex used the emitter of an organic light emitting device ([007]-[010], Ir-5 in [027]). Nakamura teaches an Ir complex having a neopentyl substitution group (Example 4 comprising Compound Ir-5 in Table 1) used as the emitter of an organic light emitting device provides higher maximum brightness, higher external quantum efficiency, and longer lifetime (Lmax, η1000, and T1/2, respectively in [128]-[129] and Table 1) as compared with the device comprising an Ir complex having a hydrogen atom or a methyl group at the corresponding position (Examples 1 and 2 comprising compounds C-1 and C-2, respectively in Table 1 and [138]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo by substituting the methyl group at R1 position of the triazole ring with a neopentyl group as taught by Inoue and Nakamura.
The motivation of doing so would have been to suppress the entry of carriers into the organometallic compound due to steric hindrance, and thus has an effect of decreasing the carrier trapping property and reducing driving voltage based on the teaching of Inoue, and provide higher maximum brightness, higher external quantum efficiency, and longer lifetime of the organic light emitting device comprising the compound as the emitter of the device, based on the teaching of Nakamura.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A neopentyl group as a branched alkyl group at the substitution position R1 of Formula G1 is an exemplified substituent of the compounds of Inoue. The substitution of methyl with neopentyl would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a neopentyl from the finite number of exemplified branched alkyl group at R1 position would have been one from a finite number of identified, predictable solutions, with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo and Nakamura as shown below.

    PNG
    media_image9.png
    267
    710
    media_image9.png
    Greyscale

The phenyl ring substituted to the carbon of the triazole ring is not substituted. However, Inoue does teach that the Ar group of Formula G1 of Inoue can be a phenylene group substituted by an aryl group ([019], [132]). 
Akino discloses an Ir complex having a dendron at the phenyl ring of the phenyltriazole ligand and used as the emitter of an organic light emitting device (Abstract, [006]-[007]). 
Akino teaches a dendron provides enhanced solubility of the metal complex in an organic solvent and introduces further functionalities such as a charge transport property ([029]).
Akino further teaches that an organic light emitting device comprising the Ir complex having a dendron group, di-t-octyl-terphenyl substituted to the phenyl ring of the phenyltriazole ligand of the complex provides higher EQE and luminous efficiency (Example 1 comprising compound MC-1 in Table 1 and [233]) as compared with the device comprising an Ir complex having no substitution group at the corresponding position (comparative example 3 comprising compound MC-C3 in Table 1 and [230]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound of Inoue as modified by Luo and Nakamura by substituting di-t-octyl-terphenyl group at substitution position corresponding to the R4 position of Applicant’s formula (I), as taught by Inoue and Akino.
The motivation of doing so would have been to provide enhanced solubility of the metal complex in an organic solvent and introduces further functionalities such as a charge transport property, and provide the organic light emitting device comprising the compound with higher EQE and luminous efficiency, based on the teaching of Akino.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). A phenyl group substituted by an aryl group (i.e. di-t-octyl-terphenyl group) is within the limitation of Ar of Compound of Inoue represented by Formula G1 of Inoue. Thus, the substitution of hydrogen with di-t-octyl-terphenyl group would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Furthermore, it would have been within the level of ordinary skill of a worker in the art at the time of the invention to select suitable and optimum combinations of materials to produce an organic light emitting device.
The modification provides Compound of Inoue as modified by Luo, Nakamura, and Akino as shown below.

    PNG
    media_image10.png
    495
    811
    media_image10.png
    Greyscale

The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted aryl (di-t-octyl substituted m-terphenyl) and q is 1; w is 0; x is 3; and y is 0.
The Compound of Inoue as modified by Luo, Nakamura, and Akino reads on the claim limitation above but fails to teach that the compound is a phosphorescent compound.
It is reasonable to presume that the Compound of Inoue as modified by Luo, Nakamura, and Akino is a phosphorescent compound.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 2, under “Summary of the Invention”) discloses that the compound of Applicant’s formula (I) is a phosphorescent compound.
The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s Formula (I), as outlined above.
Furthermore, Inoue teaches the compound of Inoue is a phosphorescent compound ([006], [009]). Compound of Inoue as modified by Luo, Nakamura, and Akino is encompassed by the compound of Inoue represented by Formula G1.
Thus, the Compound of Inoue as modified by Luo, Nakamura, and Akino is a phosphorescent compound, meeting all the limitations of claims 1-4, 6, 9, and 18-19.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Luo, Nakamura, and Akino is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claim 8, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, as outlined above. 
The compound can be interpreted by assigning different substituent groups as shown below.

    PNG
    media_image11.png
    483
    715
    media_image11.png
    Greyscale

The Compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s formula (I), wherein M is a transition metal (iridium); R1 is a C5-20 alkyl comprising at least one tertiary carbon atom wherein the tertiary carbon atom is bound directly to the triazole group of formula (I) (neopentyl); R2 independently is a linear C1-20 alkyl group (methyl); R3 is a branched C1-20 alkyl group (t-butyl); R4 is a group of formula –(Ar2)q wherein Ar2 is a substituted phenyl (i.e. a phenyl substituted by two t-octylphenyl groups) and q is 1; w is 0; x is 3; and y is 0, meeting all the limitations of claims 1 and 8.
Regarding claim 11, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, as outlined above. 
The phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on the claim limitation above but fails to teach that the compound has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
It is reasonable to presume that the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
Support for said presumption is found in the use of like material which result in the claimed property.
The instant specification (page 9, first paragraph) discloses that the compound of Applicant’s formula (I) has a photoluminescence spectrum with a peak in the range of 420-490 nm.
The compound of Inoue as modified by Luo, Nakamura, and Akino has identical structure as Applicant’s Formula (I), as outlined above.
The compound of Inoue as modified by Luo, Nakamura, and Akino has identical metal center and identical ligand backbone structure as Applicant’s Compound Example 1 (page 8 of the instant spec); thus, it is assume that the two compounds have substantially similar emission property. 
Therefore, the compound of Inoue as modified by Luo, Nakamura, and Akino has a photoluminescent spectrum having a peak wavelength in the range of 400-490 nm.
The burden is upon the Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594. In addition, the presently claimed properties would obviously have been present once the Compound of Inoue as modified by Luo, Nakamura, and Akino is provided. Note In re Best, 195 USPQ at 433, footnote 4 (CCPA 1977). Reliance upon inherency is not improper even though the rejection is based on Section 103 instead of 102. In re Skoner, et al. (CCPA) 186 USPQ 80.
Regarding claims 12 and 14, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, as outlined above.
Inoue discloses an organic light emitting device ([154]-[155], Fig. 1A, Example – light emitting element 1 in [275]-[281]) comprising an anode (“a first electrode”, “102”, “ITO”), a light emitting layer (“113”) comprising a dopant of Ir(Mptz)3 and a host of CzTAZ I, and a cathode (“a second electrode”, “104”, “Al”).
Inoue as modified by Luo, Nakamura, and Akino does not exemplify a specific organic light-emitting device comprising the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino; however, Inoue does teach the organometallic complex of Inoue is used with a host material to make the light emitting layer of the organic light emitting device of Inoue ([157]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue (Light-Emitting Element 1 in [275]-[281]) by substituting the dopant material of Ir(Mptz)3 with the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, the substitution of the phosphorescent dopant material represented by Formula G2 of Inoue of the organic light-emitting device of Inoue would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant device comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode, meeting all the limitations of claim 14.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises a composition (light-emitting layer) comprising a host material (CzTAZ 1) and a compound according to claim 1 (the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino), meeting all the limitations of claim 12.
Regarding claim 15, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino does not emit white light.
However, Inoue does teach that the organic light emitting device of Inoue can be made with multiple light emitting layer to emit white light ([171]).
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino by incorporating multiple light emitting layer such that the light-emitting device emits white light, as taught by Inoue.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make a white-light organic light-emitting device.
The modification provides a white-light-emitting organic light emitting device comprising an anode (ITO), a cathode (Al), and multiple light-emitting layers between the anode and the cathode, wherein one of the multiple light emitting layers comprises the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino.

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue et al. (US 2015/0287936 A1) in view of Luo et al. (“Exploring the Photodeactivation Pathways of Pt[O^N^C^N] Complexes: A Theoretical Perspective”, ChemPhysChem, 2016, vol. 17, page 69-77), Nakamura et al. (US 2005/0287396 A1), and Akino et al. (US 2014/0306203 A1) as applied to claims 1-4, 6, 8-9, 11-12, 14-15, and 18-19 above, further in view of Vo et al. (US 2015/0349267 A1). 
Regarding claims 13 and 16-17, the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 1, and the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino reads on all the features of claim 14 as outlined above.
The organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprises an anode (ITO), a cathode (Al), and a light-emitting layer (host material – CzTAZ 1; dopant material – the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) between the anode and the cathode.
Inoue does not exemplify a specific method of forming the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino; however, Inoue does teach that the light emitting layer of the organic light emitting device of Inoue can be formed by using a wet method such as an inkjet method or a spin-coating method ([164]).
Vo discloses an organic light emitting device comprising an organometallic compound ([060]-[067], Fig. 1).
Vo discloses a wet method (“liquid deposition” in [138]) of forming an organic light-emitting device comprising the step of depositing the light-emitting layer over one of the anode and cathode (“device fabrication” in [138]-[139]; “spin coating” in [142]), and depositing the other of the anode and cathode over the light emitting layer ([112], see the layered structure of “100” in Fig. 1).
Vo further teaches a method ([142]) of forming an organic light-emitting layer (“device fabrication” in [138]-[139]; “photoactive layer” in [112] and Fig. 1) within an organic light-emitting device comprising depositing a compound (the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino) dissolved in one or more solvents (“liquid medium consists essentially of water or water and organic solvent” in [142]) and evaporating the one or more solvents (“the liquid medium can be removed in air … with heating” in [142]).  
At the time the invention was effectively filed, it would have been obvious to one of ordinary skills in the art to have modified the phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino by using the compound and one or more solvents to make a solution, wherein the solution is used to deposit the light emitting layer of the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino using the wet deposition method described by Vo, as taught by Inoue and Vo.
The motivation of doing so would have been to prepare the light emitting layer of the organic light emitting device of Inoue as modified by Luo, Nakamura, and Akino via a wet method such as an inkjet method or a spin coating method, as taught by Inoue and Vo.
The modification would have been a combination of prior art elements according to known material to achieve predictable results. See MPEP 2143(I)(A). Furthermore, both vacuum deposition method and wet method are alternative methods to fabricate the device of Inoue. Substitution the vacuum method by the wet deposition method taught by Vo would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). Additionally, it would have been within the level of ordinary skill of a worker in the art at the time the invention was effectively filed to select suitable and optimum combinations of materials and structures to be used to make an organic light-emitting device.
The resultant solution comprises a phosphorescent compound of Inoue as modified by Luo, Nakamura, and Akino dissolved in one or more solvents, meeting all the limitations of claim 13.
The resultant method of forming an organic light-emitting device of Inoue as modified by Luo, Nakamura, and Akino comprising the step of depositing the light-emitting layer over one of the anode and cathode, and depositing the other of the anode and cathode over the light emitting layer, meeting all the limitations of claim 16.
The resultant method of forming a light emitting layer within an organic light-emitting device comprising an anode, a cathode, and a light-emitting layer between the anode and cathode comprising depositing a compound according to claim 1 dissolved in one or more solvents and evaporating the one or more solvents, meeting all the limitations of claim 17.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEOKMIN JEON whose telephone number is (571)272-4599. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER BOYD can be reached on (571)272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DYLAN C KERSHNER/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        

/SEOKMIN JEON/Examiner, Art Unit 1786